MEMORANDUM **
Salvador Estrada-Ortiz, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s order denying petitioner’s application for cancellation of removal because petitioner failed to show the requisite exceptional and extremely unusual hardship to a qualifying *50United States citizen relative. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that petitioner failed to establish exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.